On Motion to Dismiss Appeal.
The opinion of the Court was delivered by
Watkins, J.
Plaintiff requests us to dismiss this appeal on the ground that the amount in controversy is below the lower limit of the jurisdiction of this Court.
*714Plaintiff’s petition discloses his action to be one restraining the sheriff and seizing creditors from selling certain property he claims to have registered and set apart as a homestead and which he avers to be exempt from seizure, under the provisions of the act of the legislature of 1865 and Articles 219 and 220 of the Constitution of 1879 and Act 114 of 1880. I-Ie alleges that said property is worth $1,800, and that the illegal seizure thereof has caused him damage to the extent of $200 attorney’s fees and $350 general damages, the whole, exceeding $2,000 in amount.
The trial was by jury, and there was a general verdict in favor of the plaintiff, without damages, and the defendants, Marx & Kempner, plaintiffs in execution, appealed.
It is not “the amount in dispute,” but the matter in dispute, in such case, that gives this Court appellate jurisdiction. Under the amendment of Article 81 of Constitution of .1879, this Court has appellate jurisdiction of “suits involving the rights to homesteads.” Act No. 125 of 1882.
In a recent case this Court said of this amendment: “It is over such eases of homesteads alone, as are mentioned in the present, Constitution, that this Court has exclusive jurisdiction. 37 Ann. 109, State ex rel. Davidson vs. Judge.
The motion is refused.